EXAMINER'S AMENDMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment filed 9 February 2021 has been entered.

Drawings
The drawings were received on 9 February 2021.  These drawings are acceptable.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul C. Maier (Reg. No. 66,018) on 23 February 2021.

The application has been amended as follows: 
IN THE CLAIMS
In Claim 1, line 3, “through-hole;” has been replaced by - - through-hole that extends directly from an upper surface to a bottom surface thereof; - -.

In Claim 1, fourth-to-last line, “a first suction portion” has been replaced by - - a first suction portion with at least one through-hole - -.


In Claim 1, last line, the period has been replaced by - - , and
wherein the at least one through-hole of the flat plate member has a diameter that is larger than a diameter of the at least one through-hole of the first suction portion. - -.

In Claim 12, lines 2-3, “a respective through-hole” has been replaced by - - the at least one through-hole therein - -.

In Claim 15, line 3, “through-hole;” has been replaced by - - through-hole that extends directly from an upper surface to a bottom surface thereof; - -.

In Claim 15, fourth-to-last line, the last “and” has been deleted.

In Claim 1, last line, the period has been replaced by - - , and
wherein the at least one through-hole of the flat plate member has a diameter that is larger than a diameter of the at least one through-hole of the first suction portion. - -.

Response to Arguments
Applicant’s arguments, see pp. 9-14, filed 9 February 2021, with respect to the objections and 35 USC 112(b) rejections have been fully considered and are persuasive.  The objections and 35 USC 112(b) rejections have been withdrawn. 

Reasons for Allowance
Claims 1-2, 4, 6, and 8-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Applicant's and Examiner's amendments have overcome the 35 U.S.C. §§ 112 and 103 rejections of the previous office action. Further, the independent claims overcome the prior art since they require that the at least one through-hole of the flat plate member has a diameter that is larger than a diameter of the at least one through-hole of the first suction portion and the at least one through-hole of the flat plate member extends directly from an upper surface to a bottom surface of the flat plate member in combination with the other claim limitations.
The prior art of record does not disclose this combination of limitations. For example, Japanese Patent No. 2005-75482 to Wakagi et al. discloses flat plate member 2 with at least one through-hole (figure 5) and first suction portion 8 with at least one through-hole 8x, however, Wakagi does not disclose that the at least one through-hole of flat plate member 2 has a diameter that is larger than a diameter of the at least one through-hole of first suction portion 8 in combination with the other claim limitations. Further, US Patent No. 2004/0173072 to Ishii et al. discloses at least one through-hole of the flat plate member 32/47/48 (center hole in FIG. 1), however, Ishii does not disclose that the at least one through-hole of the flat plate member 32/47/48 extends directly from an upper surface to a bottom surface of the flat plate member in combination with the other claim limitations in combination with the other claim limitations. Instead, porous plate 43 does not have the at least one through-hole of the flat plate member 32/47/48 extend as claims since the at least one through-hole does not continue through porous plate 43. Similarly, other prior references do not disclose all the limitations of the independent claim. Therefore, the claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Gerald McClain/Primary Examiner, Art Unit 3652